          Case 6:17-po-00441-MJS Document 14 Filed 05/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JARET E. HARRINGTON
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:17-po-00441-JDP
12                      Plaintiff,                  STIPULATION TO VACATE
                                                    REVIEW HEARING; ORDER
13    vs.
14    JARET E. HARRINGTON,
15                     Defendant.
16
17            The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Jaret E. Harrington, hereby stipulate and jointly move this
20   Court to vacate the review hearing currently calendared for May 19, 2020.
21            On June 18, 2019, Honorable Jeremy D. Peterson sentenced Mr. Harrington to a term of
22   12 months unsupervised probation and to pay a fine and special assessments totaling $600.00.
23   Mr. Harrington has paid his fine in full and is in compliance with all terms of his sentence of
24   probation. The undersigned defense counsel respectfully moves the court to vacate the review
25   hearing. The government does not object.
26   //
27   //
28   //
       Case 6:17-po-00441-MJS Document 14 Filed 05/15/20 Page 2 of 3


 1                                      Respectfully submitted,
 2
                                        McGREGOR W. SCOTT
 3                                      United States Attorney
 4   Dated: May 14, 2020                /s/ Susan St. Vincent
                                        SUSAN ST. VINCENT
 5                                      Acting Legal Officer
                                        National Park Service
 6                                      Yosemite National Park
 7
 8                                      HEATHER E. WILLIAMS
                                        Federal Defender
 9
10   Dated: May 14, 2020                /s/ Benjamin A. Gerson
                                        BENJAMIN A. GERSON
11                                      Assistant Federal Defender
                                        Attorney for Defendant
12                                      JARET E. HARRINGTON
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Harrington – Stipulation to
     Vacate Review Hearing                 2
       Case 6:17-po-00441-MJS Document 14 Filed 05/15/20 Page 3 of 3


 1                                                 ORDER
 2            Based on the parties’ joint representation that Mr. Harrington is in compliance with the
 3   conditions of his probation, the court vacates the review hearing in case 6:17-po-00441-JDP
 4   scheduled for May 19, 2020, at 10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:      May 14, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Harrington – Stipulation to
     Vacate Review Hearing                             3
